Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 11, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148966 & (52)                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                   SC: 148966                            David F. Viviano,
  In re McCARRICK/LAMOREAUX, Minors.                               COA: 315510                                       Justices
                                                                   Chippewa CC Family Division:
                                                                   13-014227-NA

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 18, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the February 18, 2014 judgment of the
  Court of Appeals, and we REMAND this case to the Court of Appeals for its
  reconsideration of the respondent’s jurisdictional issue, in light of In re White,
  unpublished opinion per curiam of the Court of Appeals, issued December 19, 2013
  (Docket No. 313770); In re McClain/Waters/Skinner, unpublished opinion per curiam of
  the Court of Appeals, issued December 20, 2011 (Docket No. 302460); and In re
  Klemkow, unpublished opinion per curiam of the Court of Appeals, issued September 16,
  2010 (Docket No. 295488). The motion to consolidate is DENIED as moot, but without
  prejudice to the filing of a similar motion in the Court of Appeals on remand. We direct
  the Court of Appeals’ attention to the fact that we have also remanded In re McCarrick
  (Docket No. 148749) to the Court of Appeals for plenary consideration of the same issue.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 11, 2014
         s0408
                                                                              Clerk